Citation Nr: 1812502	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-09 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected deviated nasal septum.


REPRESENTATION

Veteran represented by:	Veronica Lira, Agent


ATTORNEY FOR THE BOARD

P. Nguyen, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1988 to February 1991. He served in the United States Navy. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA) and a September 2015 Board remand. Jurisdiction of the claims file is currently with the RO in Los Angeles, California. 

In September 2015, the Board remanded the issue of entitlement to an initial disability rating in excess of 10 percent for service-connected deviated nasal septum for additional development, to include obtaining any outstanding VA treatment records, specifically for a 2011 retroplasty/rhinoplasty. In a February 2016 Report of General Information and subsequently in an email correspondence, the Veteran's representative confirmed that the Veteran never underwent a rhinoplasty and that the records would be silent of any surgery scheduled or performed. 

A January 2018 VA appeals certification form indicates that the issues of service connection for allergic rhinitis as secondary to service-connected deviated nasal septum, service connection for bilateral flat feet, and service connection for posttraumatic stress disorder were certified to the Board; however, the record indicates that the RO is in the process of scheduling these issue for a personal hearing before a Veterans Law Judge via live videoconference at the local RO office as per the Veteran's request in his January 2018 substantive appeal. Accordingly, these issues will be decided in a later Board decision after a Board hearing is scheduled by the RO.

The appeal is REMANDED to the RO. VA will notify the Veteran if further action is required.



REMAND

The Board is remanding this appeal for the RO to consider in the first instance evidence that was associated with the claims file after the September 2015 Board remand.

In September 2015, subsequent to the Board remand, a Sinusitis, Rhinitis, and Other Conditions of the Nose, Throat, Larynx, and Pharynx Disability Benefits Questionnaire (DBQ) was completed. The DBQ identified chronic sinusitis, allergic rhinitis, and deviated nasal septum (traumatic) as diagnosed medical conditions. The DBQ also included a diagnosis of old depressed fracture of mid nasal bone, nasoseptal deviation to the left. Under the Medical History section of the DBQ, the Veteran stated that the above condition, which was already service-connected, had increased in severity due to persistent polyps and was incapacitating. He further reported that he had severe headaches due to allergic and nasal blockage which incapacitated him and that he had been absent from work. 

However, the RO has not yet issued a Supplemental Statement of the Case (SSOC) reflecting consideration of the post-remand September 2015 DBQ. Generally, the Board may not consider additional evidence not previously reviewed by the AOJ, unless a waiver of initial AOJ review is obtained from a Veteran. Disabled American Veterans, et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304(c) (2017). There is no indication that the Veteran has specifically waived initial RO consideration of the new evidence. As the evidence is relevant to the Veteran's increased rating claim for service-connected deviated nasal septum and obtained following the September 2015 Board remand, the Board finds that a remand is required for the AOJ to issue a supplemental statement of the case. See 38 C.F.R. §§ 19.31, 19.38, 20.1304. On remand, the RO should also conduct further evidentiary development by obtaining a medical opinion to identify and differentiate symptoms attributable to a deviated nasal septum and allergic rhinitis.


Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative.

2. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3. After any additional records are associated with the claims file, obtain a current examination.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must utilize the relevant DBQ.  In addition, the examiner must differentiate the symptoms that are the result of the service-connected deviated nasal septum, and the non-service-connected allergic rhinitis. 

4. If an examination is afforded, notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2017). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Ensure compliance with the directives of this remand. If a report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271   (1998).

6. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



